 In the Matter of BELOIT IRON WORKSandPATTERN MAKERS LEAGUEOF NORTH AMERICAIn the Matter of BELOIT IRON WORKSandINTERNATIONAL ASSOCIATIONOF MACHINISTSCases Nos. R-,;577 and C-433, respectively.Decided May 16, 1938Paper-MakingMachineryManufacturing Industry-Interference, Restraint,and Coercion-Company-Dominated Union:domination of and interference withformation and administration ; support ; soliciting membership in, during work-ing hours; disestablished, as agency for collectivebargaining-Discrimination:discharges, for unionactivity-Reinstatement Ordered:employees discrimina-torily discharged-BackPay: awarded-Investigation of Representatives:con-troversy concerning representation of employees-UnitAppropriate for Collec-tive Bargaining:pattern makers ; desires of employees ; skilled ; no controversyasto-Representatives:proof of choice : comparison of pay roll with union list-Certification of Representatives:upon proof of majority representation.Mr. Bernard J. Donoghue,andMr. W. G. Stuart Sherman,for theBoard.Mr. Otto A. OestreichandMr. R. J. E. Wood,for the respondent.Mr. Joseph A. Padway,byMr. A. G. Goldberg,for the P. M. L.Mr. R. W. Blakey,for the Employees Association.Miss Ann Landy,of counsel to the Board.DECISIONORDERANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn July 8, 1937, the Pattern Makers League of North America,herein called the P. M. L., filed a petition with the Regional Directorfor the Twelfth Region (Milwaukee, Wisconsin) alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of the Beloit Iron Works, herein called the re-spondent, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On August 27, 1937, International Association of Machinists, hereincalled the Machinists, filed a petition with the Regional Director for216 DECISIONS AND ORDERS217the Twelfth Region alleging that a question affecting commerce had,arisen concerning the representation of respondent's employees andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the Act.This petition was introduced" inevidence at the hearing, but since investigation was not authorizedin the matter, the National Labor Relations Board, herein called theBoard, will not pass upon its merits.On September 13, 1937, the Machinists filed a charge, and onOctober 1, 1937, an amended charge with the Regional Director for-the Twelfth Region against the respondent alleging that the re-spondent had engaged in unfair labor practices affecting commercewithin the meaning of Section 8 (1), (2), and (3) and Section 2 (6)^and (7) of the Act.On October 15, 1937, the Board, acting pursuant to Article III,Sections 3 and 10 (c) (2), and Article II, Section 37 (b), of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,,ordered a consolidation of these cases and ordered an investigation, ofrepresentatives, authorizing the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On October 18, 1937, the Regional Director issued a complaintalleging that the respondent had engaged in and is engaging in unfairlabor practices affecting commerce, within' the meaning of Section 8,(1) and (3) and Section 2 (6) and (7) of the Act. The complaintwas amended at the hearing to include further allegations that the,respondent had engaged in and is engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1)., (2), and(3), and Section 2 (6) and (7) of the Act.Copies of the complaint and notice of hearing to be held upon thecomplaint and the petition on November 1, 1937, in Beloit, Wisconsin,were duly served upon the respondent, the P. M. L., the Machinists,and the Beloit Iron Works Employees Association, herein called theEmployees Association.The respondent filed its answer to the com-plaint and the petition on October 23, 1937, and to the amendedcomplaint on November 3, 1937, denying the essential allegations inthe complaints and petitions.Pursuant to notice a joint hearing on the complaint and petitionwas held in Beloit, Wisconsin, commencing on November 1, 1937,before Leo J. Kriz, the Trial Examiner duly designated by the,Board.The Board, the respondent, the P. M. L. and the Employees.Associationwere represented by counsel and participated in the!hearing. 218NATIONAL LABOR RELATIONS BOARDFull opportunity to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues was afforded to all parties.We have reviewed the rulings of the Trial Examiner on motions andobjections and find that no prejudicial errors were committed.Hisrulings are hereby affirmed.On February 11, 1938, the Trial Examiner filed his IntermediateReport in which he found that respondent had engaged in unfairlabor practices affecting commerce within the meaning of Section 8(1), (2) and (3) and Section 2 (6) and (7) of the Act.On February 23, 1938, the respondent filed its exceptions to theIntermediate Report, excepting to certain findings of fact, conclu-sions, and recommendations of the Trial Examiner.On March 31,1938, the respondent presented oral arguments before the Board insupport of its exceptions.The Board has considered the exceptionsand finds no merit in them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, Beloit Iron Works, is a Wisconsin corporationhaving its principal office and place of business in Beloit, Wisconsin.It is engaged in the design, assembly, manufacture, and sale of papermaking machinery.The principal raw materials used by the respondent are iron, othermetals, coke, coal, and lumber.Eighty-three per cent of the iron,d2 per cent of the lumber and all of the nonferrous metals and coalare purchased outside the State of Wisconsin.The total sales ofrespondent's products for 1936 were approximately 41/2 million dol-lars.Over 85 per cent of these sales were made to purchasers outsideWisconsin.The total number of respondent's employees is 823, 600 of whomare engaged in production work.H. THE ORGANIZATIONS INVOLVEDPattern Makers League-of North America is a labor organizationaffiliated with the American Federation of Labor. It admits to mem-bership the pattern makers and pattern changers employed by therespondent.The International Association of Machinists is a labor organiza-tion affiliated with the American Federation of Labor. It admitstomembership employees of the respondent in the following de-partments : Machine shops, erecting floor, tool room, electrical, steam- DECISIONS AND ORDERS219fitting and welding departments, blacksmith shop, subassembly,boiler and engine room,and the crane operators.Beloit Iron Works Employees'Association is an unaffiliated labororganization established in-May 1937. It admits to membership allemployees of the respondent except supervisory employees who haveauthority to hire and discharge.III.THE UNFAIR LABOR PRACTICESA. Domination of and interference with the Employees Associationand discrimination against the MachinistsIn 1933 the respondent established a Compliance Board in theplant, composed of representatives from each department.Thisboard met weekly with Wood, the plant superintendent,to considercomplaints.After the National Labor Relations Act was held con-stitutional by 'the United States Supreme Court and the WisconsinLabor Relations Act was enacted in April 1937,respondent decidedto end the functioning of the Compliance Board.At that time, Woodcalled in Horne, a molder in the foundry and chairman of the Com-pliance Board,and told him,that since the Compliance Board hadbecome illegal, it had to be dissolved,and that it was Horne's dutyto notify the other employees of that fact.In parting,Wood pre-sented Horne with a copy of the Act to read.Witnesses for the respondent testified that at a meeting of the fore-men around April 21, 1937,Wood discussed the Act and advised theforemen to refrain from expressing their personal feelings towardlabor organizations and to getin touch with the men and informthem that the respondent will follow a "hands off"policy.On April 27,1937, Horne called a meeting of employees during thenoon lunch hour on the erection floor of the plant.He declared theCompliance Board dissolved and proceeded to elaborate upon the needfor an organization of employees and the advisability of forming aninside union.A general discussion followed during the course ofwhich the men expressed their interest in different unions.Hornesuggested that another meeting should follow and informed the menthat the law required that it be held off company property.He ap-pointed a committee of three to take care of the arrangements.The next meeting of employees was held on April 28, 1937, in thelocalMoose Hall. In the forenoon of that day the members of thecommittee left the plantduringworking hours without checking outand made the arrangements for the meeting.They invited two speak-ers and secured police protection for the evening.The employeesfrom the night shift walked out of the plant in order to attend themeeting.One of the speakers was a local attorney, Johnston, whowas instrumental in forming an inside union at the Yates American 220NATIONAL LABOR RELATIONS 130ARDMachine 'Company, in Beloit.Both speakers advocated the forma-tion of an inside organization.Several employees spoke in favorof affiliation with the American Federation of Labor.Before the close of the meeting it was decided by the vote of anoverwhelming majority that another meeting should be held on thefollowing Sunday, May 2, 1937, where representatives from theAmerican Federation of Labor and the Committee for Industrial,Organization and a proponent of the inside union were to be invitedto speak. It was the understanding among the men that they wouldall join the organization which the majority selected after hearingall sides discussed.The following morning Simpson left the plant during workinghours in order to have cards printed for the Beloit Iron Works Em-ployeesAssociation.,In the evening as soon as the cards wereprinted, the solicitation for membership began.Within 26 hours ap-proximately 360 employees signed application cards.Baptist, a clerkin the foundry, alone, recruited 130 members during that time. Itis not denied that most of the solicitation for membership was done,openly during working hours, and it was done under circumstanceswhich compel the conclusion that the supervisory staff knew andapproved the procedure.Jones testified and two other employeesconfirmed, that Roy Quilkey, a foreman, made the following state-ment to them : "I got one machine down, been down about three hoursnow, I can't do a damn thing about it, he (Le Fever, of the EmployeesAssociation) is out getting members for his union."The three most active organizers of the Employees' Association,Dave Simpson, Bert Baptist, and William Sowl, occupy positionssuperior to that of other employees. Simpson is a clerk in the pro-duction department and is a salaried employee,2 Baptist is a clerkin the foundry, and Sowl works in a quasi-supervisory capacity inthe shipping department.They gave as reasons for their participa-tion in the formation of the Employees Association their dislike ofunions and desire to keep outside labor organizations away from theplants and their gratitude to the respondent for the treatment theyhad received.1 Simpson testified that he obtained a sample for the application cards from an employeeof the Yates American Machine Company, who was displaying it in a bowling hall.2 Simpson admitted on the stand that the other employees may have looked up to him asone of the management.aAfter Simpson was asked numerous questions about the bylaws and rules of the Em-ployees Association and he answered each time "I couldn't tell you that", the followingtestimony appearsQ. Are you the fellow thatorganized the union?A. I think so.Q You don't know anything about a union?A. I don't think so.Q.Why did you do something you did not know anything about?A. 1 told you, to keep the outsiders out. DECISIONS AND ORDERS221After a substantial membership had been secured for the Em-ployees Association in this manner, its, sponsors posted a notice onthe bulletin board announcing a meeting for the following Sunday,May 2, for members only. Inasmuch as that was the date designatedfor the open meeting by the vote of the employees attending theMoose Hall meeting on April 28, this caused much resentment amongthe men.The suspicion arose that it was an attempt to "put some-thing over on them." Since the Employees Association was havinga separate meeting for members only, those who had not joined thatorganization proceeded with the original plans and held their openmeeting, where representatives from the American Federation ofLabor and the Committee for Industrial Organization spoke.OnMay 11 this group voted in favor of an outside affiliation, and of thetwo national labor organizations the American Federation of Laborwas chosen.Subsequently the Machinists and the P. M. L. haveorganized the employees of the respondent.Following the meeting of the Employees Association held on May2, 1937, the articles of incorporation and the bylaws for the organi-zation were drawn up by Richard Blakey, attorney.The bylawsprovide that membership is limited to hourly paid employees; 4 thatmembers cannot belong to any other labor organization; that no onecan be elected an officer unless he has been employed by the respond-ent for one year; that dues are 25 cents per month but may bewaived by the president and treasurer.The Employees Association has made no attempt to secure anyagreement with the respondent. Its grievance committee met withWood and asked for a general raise. Two days later Wood reportedto Baptist that they would grant a two and a half cents an hourraise to everyone.The same procedure was followed a few dayslaterwhen the request for a week's vacation was granted to allemployees who had been employed by the respondent for a year ormore.Members of the Employees Association were informed ofthese concessions at their meeting before the others were notified.Several employees testified that McNabb, a foreman, told them to"be sure you join the right union," and that they felt sure that hemeant thereby the Employees Association.We also have the testi-mony of Mason, former employee, that when he asked Russel Hart-man, his foreman, for a raise, he was told that he would get it but thathe would have to vote right.The respondent posted a notice on the bulletin board on July 14,1937.It provided for an 8-hour day and 40-hour week and for time4 This provision later was amended to include salaried employees as well,excluding onlysuch employees who have authority to hire and discharge. 222NATIONAL LABOR RELATIONS BOARDand a half for overtime. In the following paragraph the' respond-ent expressed its labor policy :No employee is required to join or not to join any organiza-tion whatever and no employee will be discriminated againstin any manner whatever for not joining or joining any organiza-tion.No employee shall coerce, threaten or intimidate any otheremployee in an attempt to influence him to join or not to joinany organization or interfere with the work of others duringworking hours or on the company's property.It is significant that this ' declaration of policy was posted onlyafter the organization of the Employees Association was an ac-complished fact and three of the discharges described below hadoccurred.Up to this time the respondent had not laid down anyrules against union activities, and it was only through directionsgiven at a foreman's meeting that the respondent had voiced its al-,leged "hands off" policy.Although the respondent carefully planned to clothe the Em-ployees Association with an appearance of independence, its con-nection with the organization is clear.We cannot give much weightto the testimony that Horne's suggestion of forming an inside unionwas not prompted by Wood. If it had been his own desire to havesuch an organization, it seems impossible that he would disclaim, ashe did, all interest in it, after having started the movement. Solicita-tion of members while the Employees Association was being or-ganized was openly permitted within the plant on company time, and,,as a result, within 26 hours approximately 360 employees signed upduring working time.The foremen could not have been so uni-formly lenient as to allow this mass solicitation without being givenorders to do so, and it is also difficult to believe that 360 employeeswould have decided to join the Employees Association on such shortnotice unless they had been given to understand that the companywas in favor of it.We may infer that the drive had the respondent'ssanction.The employees sponsoring the organization left the plantseveral times to make arrangements in connection with it, withoutincurring reprimand.The remarks made by the foremen, McNabband Quilkey, indicate the continuing favoritism of the respondentshown toward the organization.Accordingly, we find that the respondent has dominated and in-terfered with the formation and administration of the Beloit IronWorks Employees Association, and contributed support to it. DECISIONS AND ORDERS223B. The dischargesJohn H. Joneshad been employed by the respondent for 10 yearsand was receiving .68 cents per hour prior to his discharge.Hisability and efficiency have not been disputed.He became a memberof the Machinists on June 2, 1937, and later was elected vice presi-dent of the local.At the Moose Hall meeting he spoke enthusiasti-cally in favor of an American Federation of Labor affiliation.Hewas active in soliciting membership for the Machinists in the plant.The respondent claims that Jones was discharged primarily be-cause he threatened another employee with the loss of his job if hedid not join the Machinists and secondarily because he interferedwith the work of others by spending a great deal of time solicitingmembership for his union.The alleged threat was made by Jones to Townsley, tool crib at-tendant, and consisted of the following remarks :If you don't join up with the organization, you will be sorrylater on.We will surely get in.We are getting stronger everyday . . . You can do us a good turn if you come in. You cangive the tools to the A. F. of L. men and hold the others back.Townsley did not claim that these statements were made in athreatening manner, and when the principles of a closed-shop agree-ment were explained to him, he testified that Jones' remarks mayhave referred to it.After Townsley complained to one of the fore-men, he was called into the office to be questioned by Wood.After informing Jones that five charges were made against him,Wood discharged him on July 8, 1937. The only charge describedwas the one made by Townsley, and even with respect to that hewas not told who had made the complaint.After Jones' request tobe allowed to face his accuser was denied, he offered no explanationbut accepted his discharge as final.McNabb, a foreman, told several employees that Jones lost hisjob because of his union activities and intimated that it should serveas a warning to others. The requests for reinstatement made byJones and by the union committee, in his behalf, were refused.Jones has been employed, since July 24, 1937, at the MatsonMachine Company at Rockford, Illinois, earning approximately $30perweek, but he wishes to be reinstated to his job with therespondent.Upon all the evidence in this case, we find that the respondentdischarged John H. Jones because of his activities in behalf of theMachinists.Forrest C. Boulbyhad been employed by the respondent since Au-gust 1936.On June 2, 1937, he joined the Machinists and was 224NATIONAL LABOR RELATIONS BOARDresponsible for signing up 20-25 'members for the organization.Hewas discharged on July 24, 1937.-The respondent claims that Boulby was discharged by his foremanfor inefficiency.The fact that Boulby received four raises in lessthan a year's time from 50 cents per hour to 621/2 cents in the respond-ent's employ seems to disprove the charge that he was an inefficientworkman.We can give little credence to the explanation offered onbehalf of the respondent that raises were given to Boulby becausehe started at a low rate and because it was hoped that an increaseof his earnings would "pep him up."Boulby criticized the tactics of the Employees Association severaltimes before its officers.They knew that he was a member of theMachinists.On July 23, 1937, Brant, treasurer of the EmployeesAssociation,was cursing "the high salaried organizers whom theworkers support to create trouble."Boulby's answer defending theminfuriated Brant, and the latter immediately left in the directionof the office.The same day Boulby was told by his foreman, McNabb,that his services could not be used after July 24, 1937.Boulby wasone of the employees whom McNabb .advised that if he joined aunion he should be sure to join the right one.Up to the time of the hearing, Boulby had earned approximately$215 in the employ of W. T. and John Barnes, Rockford, Illinois.Upon all the evidence in this case, we find that the respondent dis-charged Forrest C. Boulby because of his activities in behalf of theMachinists.Stanlie SwinconosandGeorge Tucker.Swinconos had been em-ployed by the respondent in its shipping department for approxi-mately one year, earning 55 cents per hour.He became a memberof the Machinists early in June 1937 and was active in trying to signup members in his department.He was discharged on July 12, 1937.George Tucker had been employed by the respondent for 9 weeksin the shipping department up to the time of his discharge, on July12, 1937.He received two raises, only one of which was a generalraise.He earned 50 cents per hour.He joined the Employees Asso-ciation on May 28, 1937, but withdrew from it a month later, andon July 1 he became a member of the Machinists. Thereafter hesolicitedmembers for the Machinists.His foreman testified thatTucker was a good workman but that outside activities and his asso-ciation with Swinconos diminished his enthusiasm for his job.On Friday evening, July 11, Swinconos, Tucker, and Milton Bur-ger, who also works in the shipping department and is a member ofthe Employees Association, went to a party together.The nextmorning Burger was sick and did not come to work. Swinconos andTucker worked all morning but during the noon hour, when theytried to eat their lunch, both became sick and went home. They DECISIONS AND ORDERS225testified that since they did 'not see their foreman on the floor, theyleft word for him with Sowl. Sowl denied that they spoke to him.The following Monday when Swinconos and Tucker came to wok,they were told that since they had left the plant without permission,they were discharged.The only reprimand Burger received was hisforeman's statement that he should do his celebrating on Saturdaynight, instead of Friday.Attempts of the Machinists to have Swin-conos and Tucker reinstated were without success.Swinconos was employed at the International Harvester Company,Rock Island, Illinois, beginning a month after his discharge acidAt the time of the hearing Tucker was employed by Lutey BrothersConstruction Company and had earned $115 up to that time.Upon all the evidence, we find that Stanlie Swinconos and GeorgeTucker were discharged by the respondent because of their activitiesin behalf of the Machinists.IV. THE QUESTION CONCERNINGREPRESENTATIONWe find that a question has arisen concerning the representationof employees of the Beloit Iron Works.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES AND THE QUESTIONCONCERNING REPRESENTATION UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above and the question concerning representation which hasarisen, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.VI.THE APPROPRIATE UNITThe P. M. L. claims that all of the employees engaged in patternmaking constitute a unit appropriate for the purposes of collectivebargaining.This claim was not disputed either by the other bonafide union involved in the case or by the respondent.The patternshop is in a separate building by itself.The pattern makers arehighly skilled employees. In addition, 32 out of 34 men in thisgroup designated the Pattern Makers as their representative for thepurposes of collective bargaining.We, therefore, find that the pattern makers employed by the re-spondent constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to the respondent's em--ployees the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act. 226NATIONAL LABOR RELATIONS BOARDVII.THE DETERMINATION OF REPRESENTATIVESThe P. M. L., in support of its claim to represent a majority of thepattern makers employed by the Company, submitted a list of itsmembership which, checked against the respondent's pay roll ofOctober 28, 1937, showed that 33 of the 34 pattern makers aremembers of the P. M. L. The respondent has disproved the claim ofmembership as to only one, Park March, who testified that he with-drew from the P. M. L. and joined the Employees Association.We find that the P. M. L. has been designated and selected bya majority of the pattern makers for the purposes of collective bar-gaining and we will so certify.THE REMEDYInasmuch as we have found that the respondent has dominated andinterfered with the formation and administration of the EmployeesAssociation and contributed support to it, the respondent mast with-draw all recognition from the Employees Association as an organiza-tion representative of its employees for the purposes of dealing withthe respondent concerning wages, hours of employment, and otherconditions of employment.We will, therefore, order the immediatedisestablishment of the Employees Association as such representatives.Since John H. Jones, Forrest C. Boulby, Stanlie Swinconos, andGeorge Tucker were dismissed as the result of unfair labor practices,we shall order their reinstatement to their former positions with theback pay in the amounts they would normally have earned less anyamounts earned in the meantime.Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following:CONCLUSIONS OF LAW1.InternationalAssociation of Machinists, and Pattern MakersLeague of North America, both affiliated with the American Federa-tion of Labor, and Beloit Iron Works Employees Association, arelabor organizations within the meaning of Section 2 (5) of the Act.2.The respondent, by dominating and interfering with the forma-tion and administration of the Beloit Iron Works Employees Associa-tion and by contributing support to said organization, has engagedin and is engaging in unfair labor practices, within the meaning ofSection 8 (2) of the Act.3.The respondent, by discriminating against John H. Jones, For-rest C. Boulby, Stanlie Swinconos, and George Tucker, in regard tohire and tenure of employment, thereby discouraging membership in DECISIONS AND ORDERS227the International Association of Machinists, has engaged in and isengaging in unfair labor practices, within the meaning of Section 8(3) of the Act.4.The respondent, by interfering with, restraining, and coercing itsemployees iii the exercise of the rights guaranteed by Section 7 ofthe Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.5.The aforesaid labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.6.A question affecting commerce has arisen concerning the repre-sentation of employees of the respondent, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.7.The pattern makers employed by the respondent constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent,Beloit IronWorks, Beloit,Wisconsin, and its officers, agents,successors, and assigns shall :1.Cease and desist :(a)From dominating or interfering with the administration ofthe Beloit Iron Works Employees Association, or with the formationor administration of any other labor organization of its employees,and from contributing support thereto ;{b)From discouraging membership in the International Associa-tion of Machinists or any other labor organization of its employeesby discriminating in regard to hire or tenure of employment or anyterm- or condition of employment;(c)From in any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organi-zation, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purposes of collective bargaining andother mutual aid or protection, as guaranteed by Section 7 of theNational Labor Relations Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Withdraw all recognition from Beloit Iron Employees Asso-ciation as a representative of any of its employees for the purpose ofdealing with the respondent concerning grievances, labor disputes, 228NATIONAL LABOR RELATIONS BOARDwages, rates of pay, hours of employment, or conditions of work, andcompletely disestablish said organization as such representative;(b)Offer John H. Jones, Forrest C. Boulby, Stanlie Swinconos,and George Tucker immediate and full reinstatement to their formerpositions,without prejudice to their seniority or other rights andprivileges;(c)Make whole said John H. Jones, Forrest C. Boulby, StanlieSwinconos, and George Tucker for any loss of pay they have sufferedby reason of their discharge by payment to each of them of a sumof money equal to that which he normally would have earned aswages during the period from the date of his discharge to the dateof such offer of reinstatement, less the amount he has earned duringsuch period ;(d)Post immediately notices to its employees in conspicuousplaces throughout its plant and maintain such notices for a periodof thirty (30) consecutive days from the date of posting stating (1)that the respondent will cease and desist as aforesaid, and (2) thatBeloit Iron Works Employees Association is disestablished as therepresentative of any of its employees for the purpose of dealing withthe respondent concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of employment, andthat the respondent will refrain from any recognition thereof;(e)Notify the Regional Director for the Twelfth Region in writ-ing within ten (10) days from the date of this order what steps therespondent has taken to comply therewith.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8,-of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that Pattern Makers League of North Amer-ica has been designated and selected by a majority of the patternmakers employed by Beloit Iron, Works, Beloit, Wisconsin, as theirpursuant to the provisions of Section 9 (a) of the Act, PatternMakers League of North America is the exclusive representative ofall such employees for the purposes of collective bargaining in respectto rates of ' pay, wages, hours of employment and other conditions ofemployment.